NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 17-2667
                                     _____________

                                      KAI LYMAN,
                                              Appellant

                                             v.

                   PHILADELPHIA COURT OF COMMON PLEAS
                       DOMESTIC RELATIONS DIVISION;
            THE HONORABLE MARGARET T. MURPHY, Administrative Judge;
                       ANNE MARIE B. COYLE, Trial Judge
                            _____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-16-cv-05191)
                       District Judge: Honorable Juan R. Sanchez
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                     June 5, 2018
                                  ______________

             Before: AMBRO, JORDAN, and VANASKIE, Circuit Judges

                               (Filed: September 24, 2018)
                                     ______________

                                        OPINION *
                                     ______________



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
VANASKIE, Circuit Judge.

       Appellant Kai Lyman, Esq., proceeding pro se, appeals the District Court’s June

29, 2017, Order dismissing his 42 U.S.C. § 1983 action for alleged violations of his

constitutional rights in connection with state court child support and alimony

proceedings, and the District Court’s August 14, 2017, Order denying his motion to

amend his complaint. For the reasons that follow, we will affirm the District Court’s

Orders.

                                            I.

       Lyman and his ex-wife initiated a no-fault divorce proceeding and child

support/alimony action before the Domestic Relations Division of the Philadelphia Court

of Common Pleas (“DRD”). The case was assigned to the Honorable Anne Marie B.

Coyle, who entered orders compelling Lyman to make alimony and child support

payments. Lyman thereafter filed petitions to modify the underlying support order

(“modification petitions”). While the modification petitions were pending, and

notwithstanding Lyman’s assertions that he lacked the wherewithal to comply with the

support order, Judge Coyle entered enforcement orders on October 29, 2014, and April

21, 2015, requiring Lyman to make support payments of $12,000 and $5,000. She

entered the enforcement orders without lifting an existing injunction that prevented him

from accessing his retirement account funds, which, he contends, were his “only material

asset.” (Pl.’s Resp. Br. at 5-6, 12.)



                                             2
       Judge Coyle subsequently found Lyman in civil contempt for failing to satisfy the

$12,000 support payment, and ordered his imprisonment. Since Lyman only had $1,500

in his bank account at the time, a relative paid $12,000 to secure Lyman’s release.

       On October 7, 2015, DRD retroactively ruled on Lyman’s modification petitions

and decreased his support payments, making them more proportional to his financial

means. In June of 2016, DRD approved a no-fault divorce and settled Lyman’s ex-wife’s

remaining alimony claims. Lyman, however, did not receive a copy of the divorce decree

until one day after the appeal period ended, and he filed for permission to appeal the

decree nunc pro tunc. The state court ultimately denied his petition.

       On September 29, 2016, Lyman filed an action pursuant to 42 U.S.C. § 1983

against DRD and two Court of Common Pleas judges, the Honorable Margaret T.

Murphy 1 and Judge Coyle (together, “Defendants”), alleging infringements of his Fourth,

Sixth, and Fourteenth Amendment rights, as well as his state constitutional rights,

stemming from the state court’s enforcement and contempt orders. Specifically, Lyman

alleged that Defendants violated his rights by trying to enforce a support order, subject to

modification petitions that had not yet been ruled on, that did not accurately reflect his

“continuing inability to find employment comparable to that held by him when the orders

of support were first entered.” (App. at 38.) Additionally, Lyman alleged that DRD

should have given him an opportunity to settle with his previous employer before

entering the support orders. Lyman also contended that he was prejudiced by not having


       1
        Lyman’s complaint does not indicate what role Judge Murphy played in the state
court proceedings.
                                              3
counsel appointed for him at his civil contempt proceeding. For relief, Lyman sought

monetary damages, a mandatory injunction compelling Defendants to deliver information

pertaining to the enforcement orders and to refrain from further violating his

constitutional rights, and a declaration that Defendants violated his constitutional rights.

(Id. at 44.)

       Defendants moved to dismiss Lyman’s complaint for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6), and for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1). They argued that the Domestic Relations

Exception, the Rooker-Feldman doctrine’s jurisdictional bar, 2 Younger abstention, 3

Eleventh Amendment sovereign immunity, and the judicial immunity doctrine barred

consideration of Lyman’s claims on the merits. (App. at 7.)

       The District Court first determined that the Domestic Relations Exception to

federal jurisdiction did not apply because Lyman was not seeking a divorce, alimony, or

child custody modification or issuance. (Id. at 9.) Next, the Court held that the Rooker-

Feldman doctrine barred consideration of Lyman’s claims seeking relief for injuries

caused by the enforcement orders because they were inextricably connected with the state

court proceedings. The Court invoked Younger abstention to the extent Lyman’s claims

sought prospective relief with respect to ongoing state proceedings. The Court then



       2
        D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust
Co., 263 U.S. 413 (1923).
       3
           Younger v. Harris, 401 U.S. 37 (1971).

                                              4
extended Eleventh Amendment immunity to DRD for all of Lyman’s claims, finding that

the state entity is not a “person” for purposes of § 1983. The Court also extended

Eleventh Amendment immunity to Judges Coyle and Murphy in their official capacities,

as well as judicial immunity to the judges in their individual capacities, for Lyman’s

claims seeking monetary relief. The Court also found that the Federal Courts

Improvement Act of 1996 (“FCIA”) barred Lyman’s claims seeking injunctive relief

against the judges. Finally, the Court held that Lyman’s claims for declaratory relief to

remedy past conduct must also fail. The Court thus granted Defendants’ motion to

dismiss with prejudice.

       Lyman filed a Notice of Appeal, which was stayed by the District Court pending

the disposition of his Motion to Reopen, Amend, and/or Relief from Judgment. The

District Court denied his motion, and we dismissed his appeal for failure to timely pay

the requisite filing fees. We subsequently granted Lyman’s motion to reopen his appeal

once he paid the filing fee. Defendants, now “Appellees,” moved to be excused from

filing a brief, arguing that the issues Lyman raises on appeal were correctly resolved by

the District Court and that it would be a waste of resources and time to file a response

brief. We granted their motion. Lyman has since moved for leave to file an amended

brief, which will be granted. Our analysis is predicated on the amended brief,

electronically served and filed on March 5, 2018.

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291, and we exercise plenary review

“where the District Court dismisses for lack of subject matter jurisdiction.” Gould Elec.

                                             5
Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). We “may affirm the District

Court’s judgment on any basis supported by the record.” Murray v. Bledsoe, 650 F.3d
246, 247 (3d Cir. 2011) (per curiam).

                                             III.

       On appeal, Lyman first argues that the District Court erred by denying his motion

for leave to amend his complaint as a pro se litigant. Next, he argues that the District

Court erred in relying on Rooker-Feldman, Younger abstention, sovereign immunity and

judicial immunity to dismiss his complaint.

                                              A.

       “Courts are to construe complaints so as to do substantial justice, . . . keeping in

mind that pro se complaints in particular should be construed liberally.” Alston v.

Parker, 363 F.3d 229, 234 (3d Cir. 2004) (internal citation and quotation marks omitted).

Courts should allow pro se litigants in civil rights cases to amend their complaints

“unless doing so would be inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007).

       Lyman seeks to amend his complaint as a pro se litigant and advance new theories

in light of facts that have arisen since the filing of his original complaint. We suspect that

Lyman—a licensed Pennsylvania attorney—is not the sort of pro se litigant contemplated

by the liberal pleading standard. Regardless, it would be futile to allow Lyman to amend

his complaint, since, as explained below, his claims arising from the state court domestic

relations proceedings are barred under the Rooker-Feldman doctrine.

                                              B.

                                              6
       “The Rooker-Feldman doctrine bars federal jurisdiction under two circumstances:

if the claim was ‘actually litigated’ in state court or if the claim is ‘inextricably

intertwined’ with the state adjudication.” ITT Corp. v. Intelnet Int’l Corp., 366 F.3d 205,

210 (3d Cir. 2004) (citations omitted). The Supreme Court has stated that the scope of

the Rooker-Feldman doctrine is “narrow,” confined to “cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced . . . .” Exxon Mobile Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005). There are four requirements for invocation of the

Rooker-Feldman bar: “(1) the federal plaintiff lost in state court; (2) the plaintiff

complains of injuries caused by the state-court judgments, (3) those judgments were

rendered before the federal suit was filed; and (4) the plaintiff is inviting the district court

to review and reject the state judgments.” Great W. Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (internal quotation marks, brackets,

and citation omitted). We have stated that “[t]he second and fourth requirements are the

key to determining whether a federal suit presents an independent-non-barred claim.” Id.

at 166. As we have explained, “[a] useful guidepost is the timing of the injury, that is,

whether the injury complained of in federal court existed prior to the state-court

proceedings and thus could not have been ‘caused by’ those proceedings.” Id. at 167

(citation omitted).

       We find that all four requirements under Rooker-Feldman are met. First, Lyman

lost in state court when DRD entered enforcement orders against him and ordered his


                                               7
imprisonment following civil contempt proceedings. Second, Lyman complains of

injuries caused by the state court judgments, namely, that the October 29, 2014,

enforcement order “made no finding regarding [his] present ability to comply with the

support order or the purge amount,” and that the civil contempt proceedings took place

without provision of counsel for him. (App. at 42.) Third, the state court judgments were

finalized before Lyman filed his federal action. And fourth, we undoubtedly would have

to review the state court’s judgments to determine whether DRD improperly entered the

enforcement orders without considering certain factors. It thus follows that the District

Court lacked subject matter jurisdiction to entertain Lyman’s claims.

                                            IV.

       For the foregoing reasons, we will affirm the Orders of the District Court entered

on June 29, 2017, and August 14, 2017. 4


       4
          Although we need not reach other grounds to affirm the dismissal of Lyman’s
action, we note that the District Court correctly applied Eleventh Amendment
jurisprudence, the judicial immunity doctrine, and the FCIA.
        The Eleventh Amendment provides that “[t]he Judicial power of the United States
shall not be construed to extend to any suit in law or equity, commenced or prosecuted
against one of the United States by Citizens of another State, or by Citizens or Subjects of
any Foreign State.” U.S. Const. amend. XI. We have held that all courts in
Pennsylvania’s judicial districts are entitled to Eleventh Amendment immunity. See
Haybarger v. Lawrence Cty. Adult Prob. & Parole, 551 F.3d 193, 198 (3d Cir. 2008).
We note, here, that Congress did not specifically abrogate the states’ Eleventh
Amendment immunity in enacting § 1983. See Will v. Mich. Dep’t of State Police, 491
U.S. 58, 64 (1989), and Pennsylvania has not consented to be sued in federal court. See 1
Pa. Cons. Stat. Ann. § 2310. We accordingly extend Eleventh Amendment immunity to
the DRD for all of Lyman’s claims. See Dutton v. Court of Common Pleas of Phila.
Domestic Relations Div., 215 F. App’x 161, 162 (3d Cir. 2007) (finding that, in a § 1983
suit in federal court against DRD, “[s]uch [Eleventh Amendment] immunity functions as
an absolute bar to suit”). We also extend Eleventh Amendment Immunity to Judges
Coyle and Murphy to the extent that Lyman seeks monetary relief against them in their
                                             8
official capacities, as “such . . . relief necessarily depletes the state treasury.” Laskaris v.
Thornburgh, 661 F.2d 23, 26 (3d Cir. 1981).
        Judicial officers, in the performance of their judicial duties, also enjoy absolute
immunity from suit. See Mireles v. Waco, 502 U.S. 9, 12 (1991). “The doctrine . . . is
founded upon the premise that a judge, in performing his or her judicial duties, should be
free to act upon his or her convictions without threat of suit for damages.” Figueroa v.
Blackburn, 208 F.3d 435, 440 (3d Cir. 2000). Judicial immunity is overcome in two
circumstances: (1) performance of non-judicial actions; or (2) action, “though judicial in
nature, taken in the complete absence of all jurisdiction.” Waco, 502 U.S. at 11-12.
Lyman’s complaint alleges actions taken by Judges Coyle and Murphy in connection
with his state court divorce and support proceedings, including the enforcement of
support orders and the finding of civil contempt. Lyman has not shown that the judges
were performing duties that were non-judicial in nature, or that they lacked jurisdiction
over his state court actions. Thus, the state court Judges are entitled to judicial immunity
on Lyman’s claims seeking monetary relief against them in their individual capacities.
        Finally, § 309(c) of the FCIA amended section 1983 to provide that “in any action
brought against a judicial officer for an act or omission taken in such officer’s judicial
capacity, injunctive relief shall not be granted unless a declaratory decree was violated or
declaratory relief was unavailable.” Pub. L. No. 104–317, § 309(c); 110 Stat. 3847, 3853
(1996). Since Lyman has not alleged that the judges violated a declaratory decree or that
declaratory relief was unavailable, and because the injunctive relief sought by Lyman
only addresses actions taken by the judges in their judicial capacities, his claims for
injunctive relief are barred. See Azubuko v. Royal, 443 F.3d 302, 303–04 (3d Cir. 2006).



                                                 9